Exhibit 10(bb)

ARCONIC GLOBAL PENSION PLAN

(effective August 1, 2016)

Alcoa Inc., a Pennsylvania corporation, anticipated to be renamed Arconic Inc.
in the second half of 2016 (“Arconic”) established the following Arconic Global
Pension Plan (the “Plan”) an unfunded nonqualified defined contribution pension
plan, originally effective January 1, 1998 and referred to as the Global Pension
Plan, for the exclusive benefit of eligible select management and highly
compensated employees of Arconic and its majority owned subsidiaries and
affiliates (the “Company”). Majority owned non-US subsidiaries and affiliates
eligible to participate as of August 1, 2016, are memorialized in Schedule A,
and the Schedule will automatically be adjusted to account for changes to the
list of majority owned non-US subsidiaries and affiliates participating in this
Plan in the future. This list encompasses any predecessor employing entities of
which the listed companies may be successor employers. The Plan will be
“maintained outside of the United States primarily for the benefit of persons
substantially all of whom are non-resident aliens,” within the meaning of the
Employee Retirement Income Security Act of 1974 (“ERISA”). The purpose of the
Plan is to provide retirement benefits of eligible employees who are unable to
participate in a home country pension plan, or who, due to frequent transfer
among different countries, will otherwise be significantly disadvantaged
financially.

Effective August 1, 2016, in anticipation of its separation into two separate
publicly-traded companies, Arconic separated this Plan into two separate plans:
this Plan and the Arconic USA Corp. Global Pension Plan. No person shall have a
benefit under both plans.

ARTICLE I - PARTICIPATION

1.1 Eligibility. An Eligible Employee means any employee who on or after the
effective date of the Plan:

 

  (A) (1) is actively at work for the Company,

(2) is a non-resident alien of the United States of America, or otherwise
ineligible to participate in a pension plan in the country in which they reside
or work,

(3) is authorized by the Director, Global Benefits (or similarly situated
position to the extent that such position no longer exists) (the “Director”) to
participate in the Plan,

(4) is not eligible to actively participate in any other pension or savings plan
of the Company.

And

 

  (B) is not actively participating in any other pension plan of the Company
(including but not limited to the Alcoa USA Corp. Global Pension Plan) and is
authorized by an officer of the Company to participate in the Plan. Participants
who are U.S. residents, who are also eligible to participate in the Arconic
Retirement Savings Plan, are not eligible to participate in this Plan.

1.2 Participation. An Eligible Employee will commence participation in this Plan
on the first day they become an eligible employee, or such other date as
determined by the Director, and will remain a participant until he or she is no
longer an Eligible Employee. Effective August 1, 2016, the participants
identified on Schedule B had their accounts transferred to the Alcoa USA Corp.
Global Pension Plan and ceased to be Participants under this Plan. No person
eligible for a benefit under the Alcoa USA Corp. Global Pension Plan shall have
a benefit under this Plan.

1.3 Continuous Service. “Continuous Service” means, except as modified by the
balance of this definition, the period of continuous employment with the
Company, either as a salaried employee or as an hourly-rated employee, subject
to such rules as may be adopted from time to time by the Director. Continuous
Service terminates upon any quit, dismissal, discharge, Retirement, or any other
termination of employment with the Company; any determination by the Director
that employment with these entities has terminated is conclusive, final, and
binding. Absences from such employment due to inactive status, sick leave, leave
of absence or layoff shall constitute a termination of Continuous Service after
such status has continued for 6 months, except to the extent the Participant has
the legal right to be reemployed either through contract or statute.

 

1



--------------------------------------------------------------------------------

1.4 Vesting. All Benefit Credits and Earning Credits are fully vested on the
date that they are allocated to a Participant’s account.

1.5 Retirement Under the Plan. A Participant will retire under this Plan upon
the termination of employment after attainment of age 55 and completion of 10
years of Vesting Service or attainment of age 65. For purposes of this
Section 1.5, Vesting Service will be determined in the same manner as Vesting
Service is provided in Section 4.1 of Arconic Retirement Plan I.

ARTICLE II - CONTRIBUTIONS

2.1 The Company will provide each Participant’s account with contribution
credits (“Benefit Credits”) equal to 8% of the Participant’s annual Base Salary
and Bonus. The Benefit Credits will be posted as of December 31 for the then
current plan year.

The account of any Participant whose Continuous Service is terminated prior to
December 31 of any plan year will be credited with Benefit Credits equal to 8%
of the Participant’s Base Salary and Bonus earned as of the date his or her
Continuous Service ends, and will be posted on the earlier of December 31 of the
then current plan year or as of the end of the month in which such Continuous
Service terminates.

2.2 “Base Salary” means the regular base salary or hourly wages payable during
such periods as the employee is a Participant. “Bonus” means the variable or
incentive compensation payable during such periods as the employee is a
Participant. Where commission payments constitute all or part of an employee’s
monthly remuneration, the commissions actually paid as remuneration during a
regular pay period will be used to determine the Base Salary for such employee.
Base Salary does not include non-recurring items such as: overtime, extended
workweek premium, cost of living allowance where separately designated, shift or
other premiums, or other payments, fees or allowances made for specific purposes
as determined by the Company. Base Salary will be based on the amount of annual
salary in local currency converted into US Dollars, based on the annual average
exchange rate as determined by Arconic’s Corporate Finance Department.

ARTICLE III - EARNINGS

3.1 Prior to January 1, 2002, Earnings Credits equaled the average annual London
Interbank Offer Rate (“LIBOR”), and were applied to the balance of the
Participant’s account on December 31 of each Plan year, but prior to posting the
current plan year’s Benefit Credit. The average was determined by adding the
LIBOR, as published in the Financial Times, as of the last day of each month and
dividing that sum by 12. Effective as of January 1, 2002, the average annual
LIBOR was the greater of a) the LIBOR as published in the Financial Times as of
the last day of each month, divided by 12, or b) 5.5%.

Effective as of August 1, 2007, Earnings Credits with respect to a Participant
whose Continuous Service was terminated prior to December 31 of the plan year
was applied to the Participant’s account as of the end of the month in which the
participant’s Continuous Service terminated, but prior to the posting of
Benefits Credits as described in Section 2.1. Earnings Credits for such
Participant were the greater of i) the average LIBOR for the portion of the plan
year through the end of the month in which the Participant’s Continuous Service
terminated or ii) 5.5%, multiplied by a ratio that is the number of months the
Participant was employed, including the month in which the Participant’s
Continuous Service ends, over 12 months.

Effective July 1, 2009, Earnings Credits equal the U.S. prime rate in effect as
of December 31 of the prior plan year, but no greater than 6%. Earnings Credits
applied to a Participant’s account whose Continuous Service is terminated prior
to December 31 of the plan year will be the U.S. prime rate in effect as of the
last day of the calendar month in which the Participant’s Continuous Service
terminated, but no greater than 6%.

ARTICLE IV - DISTRIBUTIONS

4.1 The amount of Benefit Credits and Earnings Credits in a Participant’s
account will be distributed to the Participant as soon as administratively
practicable following the date the Participant’s Continuous Service terminates.
Notwithstanding the foregoing, to the extent a Participant is a Specified
Employee, any distribution to

 

2



--------------------------------------------------------------------------------

the Participant, will be delayed until the first day of the seventh month
following the date that the distribution would otherwise have begun. Other than
Earnings Credits, no other Credits will be applied to the Participant’s account
during that time. “Specified Employee” means a “specified employee” as defined
under written guidelines adopted by the Company, which comply with Section 409A
of the Internal Revenue Code and any regulations promulgated thereunder. The
term “as soon as administratively practical” means within the later of: (a) 90
days of the date the Participant’s Continuous Service terminates or (b) 2  1⁄2
months after the year in which the Participant’s Continuous Service terminated.

4.2 All distributions will be paid to the Participant or the Beneficiary in a
lump sum, and will be paid in U.S. Dollars.

4.3 The Beneficiary under this Plan is the Participant’s spouse. In the event
that there is no spouse or the spouse is deceased at the time of the
Participant’s death, amounts will be distributed as soon as administratively
practical in a lump sum to the Participant’s estate. The spouse will be
determined under the laws of the country of residence on the date of death, by
the Director. The term “as soon as administratively practical” means within the
later of: (a) 90 days of death or (b) 2  1⁄2 months after the year of death.

ARTICLE V - ADMINISTRATION AND EXPENSES OF THE PLAN

5.1 The general administration of this Plan is by the Benefits Management
Committee of Arconic, which has delegated certain authority to the Director. The
Director’s resolution of any matter concerning this Plan is final and binding
upon the Company and any Participant and/or Beneficiary affected thereby. The
Director has the discretionary authority to interpret the provisions of the Plan
and take any and all actions in determining the eligibility, participation and
coverage of any individual claiming benefits under this plan.

5.2 All costs and expenses incurred in administering the Plan, including the
expenses of the Director, the fees and expenses of a trustee or custodian, the
fees and charges payable under the investment arrangements, and other legal and
administrative expenses, will be paid by the Plan.

ARTICLE VI - GENERAL PROVISIONS

6.1 This Plan will not be construed as conferring any rights upon any
Participant for continuation of employment with the Company, nor will it
interfere with the rights of the Company to terminate the employment of any
Participant and/or to take any personnel action affecting any Participant
without regard to the effect which such action may have upon such Participant as
a recipient of benefits under this Plan.

6.2 No benefit under this Plan may be assigned, transferred, pledged or
encumbered or be subject in any manner to alienation or anticipation.

6.3 Benefits payable hereunder are payable out of the general assets of the
Company, and no segregation of assets for such benefits will be made. The right
of a Participant or any Beneficiary to receive benefits under this Plan is an
unsecured claim against the assets and are no greater than the rights of an
unsecured general creditor of the Company. Notwithstanding the foregoing, in the
event the Company establishes a trust, to which it may, but will not be required
to contribute money or other property in contemplation of paying benefits under
this Plan, such money or other property will remain subject to the claims of
creditors of the Company. The Company will establish a book reserve to account
for the benefits provided under this Plan.

6.4 This Plan may be amended, suspended or terminated at any time by the
Benefits Management Committee of Arconic; provided, however, that no such
amendment, suspension or termination will reduce or in any manner adversely
affect any Participant’s or Beneficiary’s rights with respect to benefits that
are payable or may become payable under this Plan based upon the Participant’s
Benefit Credits as of the date of such amendment, suspension or termination.

6.5 The Participant or beneficiary is liable for any taxes which are applicable
to the amounts payable under this Plan. In addition, if any taxing authority
should determine that amounts payable under this Plan are taxable at any point
prior to payment, the Participant remains solely liable for such taxes. Arconic
and/or participating subsidiaries

 

3



--------------------------------------------------------------------------------

and affiliates shall be authorized to withhold from any payment due under the
Plan the amount of withholding taxes due in respect of such payment and to take
such other action as may be necessary in its opinion to satisfy all obligations
for the payment of such taxes under the laws of the applicable jurisdiction.

6.6 This Plan will be construed, regulated and administered under the laws of
the Commonwealth of Pennsylvania, United States of America, except for laws
relating to choice or conflict of laws, and except to the extent preempted by
federal law. All claims or disputes, must be brought within the jurisdiction of
the federal courts of the United States of America sitting in the Pennsylvania.

ARTICLE VII - CLAIMS AND APPEALS

7.1 If a claim by a Participant or spouse is denied in whole or in part, the
Participant or spouse, or their representative will receive written notice from
the Director. This notice will include the reasons for denial, the specific Plan
provision involved, an explanation of how claims are reviewed, the procedure for
requesting a review of the denied claim, and a description of the information
that must be submitted with the appeal. The Participant or spouse, or their
representative, may file a written appeal for review of a denied claim to the
Plan. The process and the time frames for the determination of claims and
appeals are as follows:

(a) The Director reviews initial claim and makes determination within 90 days of
the date the claim is received.

(b) The Director may extend the above 90-day period an additional 90 days if
required due to special circumstances beyond control of Director.

(c) The Participant or spouse, or their representative, may submit an appeal of
a denied claim within 60 days of receipt of the denial.

(d) The Director reviews and makes a determination on the appeal within 60 days
of the date the appeal was received.

(e) The Director may extend the above 60-day period an additional 60 days if
required by special circumstances beyond the control of the Director.

7.2 In the case where the Director requires an extension of the period to
provide a determination on an initial claim or an appeal, the plan will notify
the Participant or spouse, or their representative, prior to the expiration of
the initial determination period. The notification will describe the
circumstances requiring the extension and the date a determination is expected
to be made. If additional information is required from the Participant or
spouse, the determination period will be suspended until the earlier of i) the
date the information is received by the Director or ii) 45 days from the date
the information was requested.

7.3 Participants or spouses, or their representative, who having received an
adverse appeal determination and thereby exhausted the remedies provided under
the Plan, proceed to file suit in state or federal court, must file such suit
within 180 days from the date of the adverse appeal determination notice.

 

4



--------------------------------------------------------------------------------

Schedule A

As of August 1, 2016

Howmet Canada Company

Howmet Japan Ltd.

Alcoa Inc. (anticipated to be renamed Arconic Inc.)

Alcoa Global Fasteners Inc.

Kawneer Company Canada Limited

Alcoa Europe SARL

Alcoa GmbH

 

5



--------------------------------------------------------------------------------

Schedule B

Participants Transferred to Alcoa USA Corp. Global Savings Plan Effective
August 1, 2016

[Names of Participants omitted.]

 

6